DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 18 and 22 have been amended.  Claims 1-11 and 18-25 are pending and are examined herein on the merits for patentability.

Response to Arguments
Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The rejections have been modified, necessitated by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langheinrich et al. (Radiology, 2004, 233, p. 165-171) in view of Lister et al. (Arch. Dis. Childh., 1964, 39, p. 131) and The Physics Factbook, 2001, https://hypertextbook.com/facts/1998/LanNaLee.shtml.
The instant claims are directed to a method comprising: 
placing a live subject under anesthesia or sedation; 
placing and securing a first intravenous (IV) catheter and a second IV catheter at opposite ends of a vessel in the body of said subject; 
ligating or occluding a section of said vessel between said first IV catheter and said second IV catheter; 
flushing isotonic fluid through the vascular system in an amount to 20-60 total weight percent of a body of the subject to produce clear to weak blood tinged fluid exiting said second IV catheter;
infusing a radiopaque composition comprising: an opacifying agent; an aqueous gelatinous substance into said first IV catheter at a temperature of 40 degrees Celsius  waiting a time interval for said radiopaque composition to cool and form a solid gel to fill the capillaries.
Langheinrich teaches evaluation of the feasibility of micro-CT for analysis of the lung fine structure and its alterations during pathophysiologic events.  Rats were preanesthetized with inhaled 2.0-vol% enflurane; general anesthesia was then induced with urethane administered intramuscularly, and the rats underwent preparatory surgery. The anesthetized animals were all placed in the same vertical plane. The trachea was intubated to support spontaneous breathing. The right external jugular vein was cannulated for administration of endotoxin, volume replacement, and administration of contrast agent. Two groups of rats were allocated for micro-CT analysis. Animals in the endotoxin group were infused with 0.5 mg/kg of lipopolysaccharide in 1.0 mL of physiologic saline during 80 minutes (the beginning of the infusion was referred to as t = 0). The other group (the control group, n  5) received an equal amount of physiologic saline. After the end of the lipopolysaccharide or saline infusion, all animals underwent volume replacement with 1.0 mL/kg/hr of physiologic saline until the end of the observation period. After 180 minutes and before the administration of a contrast agent, a left lateral abdominal incision was made, and a segment of the small intestine was exposed. Rats were placed on an adjustable heated inverted camera microscope stage, where body temperature, controlled with a rectal thermistor probe, was kept constant at 37°C. The ileocecal portion of the mesentery was fixed across an optically clear window on the stage. Intravital microscopy was used to clearly demonstrate that the intravenous infusion of contrast medium described below reached the microcirculation at the level of the capillaries in vivo. The technical aspects of intravital microscopy were recently described elsewhere. After the rats were placed on the microscope stage, a contrast agent—a barium sulfate–gelatin-thymol (BSGT) mixture consisting of 500 mL of barium sulfate (Micropaque; Guerbet, Sulzbach, Germany), 42 g of gelatin (Merck, Darmstadt, Germany), and 15 g of thymol (Merck)—was heated to 37°C and infused via the right jugular vein with constant pressure. With the beginning of infusion, the right or the left carotid artery was dissected, leading to exsanguination, replacement of nearly the entire blood volume by the contrast medium, and death. As soon as the BSGT mixture was detected in the mesenteric arteriolar branches, capillaries, and postcapillary venules (Fig 1), infusion was stopped. Intravital microscopy was performed and its results were analyzed by two experienced angiologists. After the animals’ bodies were cooled in a refrigerator, the lungs were harvested from the chest and immediately scanned with micro-CT (page 166-7).
Langheinrich teaches that gelatin was heated to 37 C, rather than at least 40 C, as claimed.  
Lister teaches vascular radiograph compositions comprising barium/gelatin.  The solution was found to reach fairly small vessels and on cooling and later fixing stayed within the vessels.  The solution was radiopaque and could be identified visually during dissection (page 132).  A catheter was inserted into the aorta under water and perfusion commenced.  The body was perfused with 2% saline to avoid excessive oedma and the total perfusion volume was at least three times the estimated blood volume.
 The gelatin/barium mixture was freely liquid at 47 C.  Perfusion was carried out and radiographs confirmed the injection was successful (page 132).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the temperature of the barium/gelatin composition when performing Langheinrich’s method when the teaching of Langheinrich is taken in view of Lister.  While Langheinrich’s barium/gelatin composition was heated to 37 C, one would have been motivated to provide the formulation at a temperature of at least 40 C, with a reasonable expectation of success, because Lister teaches that gelatin/barium mixture was freely liquid at 47 C.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
With regard to the amended claims, wherein isotonic solution is flushed in amount to 20-60 total weight percent of a body of the subject to produce clear to weak blood tinged fluid exiting said second IV catheter, it is noted that Lister teaches that the saline perfusion volume was at least three times the estimated blood volume.  The In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).  With these things in mind a skilled artisan would have been motivated to modify the amount of saline as a matter of routine experimentation to provide adequately perfused vessels.  Absent evidence to the contrary, it is interpreted that flushing with an equivalent amount of liquid would necessarily achieve the claimed functional result of producing a clear to weak blood tinged fluid.  
	Response to arguments
	Applicant argues that Langheinrich et al. teaches in part “After the end of the lipopolysaccharide or saline infusion, all animals underwent volume replacement with 1.0 mL/kg/hr of physiologic saline until the end of the observation period. After 180 minutes and before the administration of a contrast agent, a left lateral abdominal incision was made, and a segment of the small intestine was exposed.” (Col. 3, Page 166).  Applicant submits that this is not equivalent to the instant invention where flushing involves introduction of isotonic fluid through the vascular system in an amount to 20-60 total weight percent of a body of the subject to produce clear to weak blood tinged fluid exiting said second IV catheter. If one assumes a weight of 0.5 kg for a larger rat, then over 180 minutes (3 hours) span, 1.5 ml of isotonic saline will have been infused at 
	Applicant’s arguments have been fully considered, but are not found to be persuasive.  Lister teaches a saline flush using the claimed amount of saline, as set forth above.  The administration of saline in various amounts is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).  With these things in mind a skilled artisan would have been motivated to modify the amount of saline as a matter of routine experimentation to provide adequately perfused vessels.  Absent evidence to the contrary, it is interpreted that flushing with an equivalent amount of liquid would necessarily achieve the claimed functional result of producing a clear to weak blood tinged fluid.  
	With regard to the argument that Lister does not recite capillary filling, it is noted that Langheinrich readily teaches contrast medium that reached the microcirculation at the level of the capillaries in vivo.  

	Applicant’s arguments have been fully considered, but are not found to be persuasive.  The arguments are not commensurate in scope with the claims.  Only claim 2 recites barium concentration, and the amount of gelatin in the references (7%) is within the scope of claims 1 and 3.  Further, US 4215103 states that micropaque is a proprietory barium sulphate preparation sold under the Trade Mark "Micropaque” and which contains from 56.8 to 57.8 % wt/wt of barium sulphate.  Based on 100 mL volume, 56.8 % wt/v of the solution is barium sulphate, which corresponds to 33% wt/v barium based on the molecular weight ratio of barium (137.3 g/mol: barium sulfate (233.39 g/mol) in Lister.  A similar calculation for Langheinrich amounts to 31% barium wt/v based on the volume of solution components (500 mL Micropaque, 42 g gelatin (1.3 g/ml density).  Claim 2 recites 25% radiopaque agent.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Absent a clear showing of the criticality of the concentration of the inorganic opacifying agent between the claims and the prior art, it is considered that it would have been obvious to one of ordinary skill in the art to optimize the barium concentration.  For example, Langheinrich readily teaches that the contrast medium that reached the microcirculation at the level of the capillaries in vivo.  Further, such arguments regarding capillary filling are not commensurate in scope with the claims, for example dependent claims 1 and 8 include particle size of 40 or 15 microns for the inorganic opacifying agent, which are much larger than capillary diameter.
Applicant further respectfully posits that Lister et al. perfused the cadavers with three times the estimate blood volume of 2% saline which is hypertonic.	
Applicant’s arguments have been fully considered, however Langheinrich teaches isotonic saline for vascular flushing.
 	Applicant further argues that Lister does not image capillaries and 
states that ‘one-fifth of the estimated blood volume was a suitable amount for visualization of small vessels’. However it is known in the art that the microvasculature carries the bulk of the blood within the body.  Applicant further argues that the flushing likely stayed in the larger vessels, thereby missing most of the vasculature. The images 
	Applicant’s arguments have been fully considered, however Langheinrich readily teaches that the barium/gelatin contrast medium that reached the microcirculation at the level of the capillaries in vivo.  Absent a clear showing of differences between the data set forth in the reference and that of the instant invention, including that which is commensurate in scope with the claims, the rejection is maintained.

Claim 1-4, 8, 9 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langheinrich et al. (Radiology, 2004, 233, p. 165-171) in view of Lister et al. (Arch. Dis. Childh., 1964, 39, p. 131) and The Physics Factbook, 2001, https://hypertextbook.com/facts/1998/LanNaLee.shtml, in further view of Saunders (Nature, 1957, 4598, p. 1353) and Millington (US 4215103).
The rejection over Langheinrich in view of Lister is applied as above.
With regard to claim 1, Langheinrich does not specifically identify the barium particle size.
With regard to claim 2, Langheinrich does not specifically state barium concentration.
In the instant case, the Saunders reference is included to show that Micropaque inherently has a particle size within the claimed range.  See column 1, page 1353,  showing that fine-contrast media has a particle size 0.1-0.5 micron (for example, ‘Thorotrast, ‘Micropaque’).

It would have been obvious to one of ordinary skill in the art at the time of the invention that the particle size of the inorganic opacifying agent in Langheinrich is less than 40 microns when the teaching of Langheinrich is taken in view of Saunders, as Saunders shows that Micropaque as applied by Langheinrich has a particle size of 0.1-0.5 micron.  Further, the amount of gelatin present in Langheinrich corresponds to approximately 7%.  With regard to claims 2-3, it would have been obvious to one of ordinary skill in the art to modify the gelatin and barium concentrations in the methods of Langheinrich as a matter of routine optimization of barium/gelatin composition for evaluating intravascular infusion.  One would have been motivated to do so, with a reasonable expectation of success in doing so, because both Langheinrich and Lister teach varying amounts of barium/gelatin to be suitable in radiopaque barium/gelatin vascular studies.  
Based on 100 mL volume, 56.8 % wt/v of the solution is barium sulphate, which corresponds to 33% wt/v barium based on the molecular weight ratio of barium (137.3 g/mol: barium sulfate (233.39 g/mol) in Lister.  A similar calculation for Langheinrich amounts to 31% barium wt/v based on the volume of solution components (500 mL Micropaque, 42 g gelatin (1.3 g/ml density).  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Response to arguments
Applicant’s arugments have been fully considered, but are not found to be persuasive.  Applicant asserts that Saunders employed the use of suction injection in a very localized area (dental pulp vessels) by using a liquid barium product only. This method is not practical for larger subjects, much less an entire animal and does not apply to Applicant’s instant invention that uses a combination of a suspension agent with contrast agent to image an entire subject including the capillaries. As mentioned previously, this process will suffer from barium (radiodense particle) settling.
Applicant further argues that concentration and temperature are critical in order to optimize the procedure described in the instant invention. Improper concentration and/or temperature clearly result in failings as described in the prior art provided as arguments against the pending patent application. Per the prior art literature provided, combinations of radiodense contrast agents plus gelatin have been studied for over 50 years. However, no one has been able to demonstrate complete/whole subject cardiovascular filling because of incorrect delivery methods, product concentration and combinations, and/or product temperatures. The instant invention as taught by Applicant provides a remedy to these problems that have yet to be solved after decades of published research.


Claim 1-5, 8-11 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langheinrich et al. (Radiology, 2004, 233, p. 165-171) in view of Lister et al. (Arch. Dis. Childh., 1964, 39, p. 131) and The Physics Factbook, 2001, https://hypertextbook.com/facts/1998/LanNaLee.shtml, in further view of Saunders (Nature, 1957, 4598, p. 1353) and Hales (Yale Journal of Biology and Medicine, 1971, page 257).
The rejection over Langheinrich in view of Lister and Saunders is applied as above.
It would have been further obvious to incorporate a dye and/or formalin when the teaching of Langheinrich is taken in view of Hales.  Hales teaches pigmented gelatin mass for vascular injection.  Formalin may be added to the gelatin (page 262). Various pigments are incorporated for visualization (page 259).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a dye (pigment) and formalin in the gelatin/barium compositions .
Response to arguments
Applicant respectfully posits that Hales adds potassium iodide to all prepared solutions (per Table 1) which is specifically omitted from the instant invention for numerous reasons. Hales describes an entirely different composition (potassium iodide that also has added pigments) from the instant invention of Applicant and ‘was not successful’ as stated by Hales. It does not seem reasonable that the teachings of Hales, which includes very different compositions (and that are specifically omitted from the patent application of Applicant) and that do not work, would motivate one to add dyes/pigments to gelatin/barium compositions after reading Bristol.
Applicant’s arguments have been fully considered, but are not persuasive.  The comprising language of the instant language does not preclude potassium iodide as a radiopaque opacifying agent, thus the arguments are not commensurate in scope with the claims.  Hales teaches the advantage of pigments, such as visualization of the gelatin composition.  Further, Hales addresses capillary filling, as claimed.

1-11 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langheinrich et al. (Radiology, 2004, 233, p. 165-171) in view of Lister et al. (Arch. Dis. Childh., 1964, 39, p. 131) and The Physics Factbook, 2001, https://hypertextbook.com/facts/1998/LanNaLee.shtml, in further view of Saunders (Nature, 1957, 4598, p. 1353), Hales (Yale Journal of Biology and Medicine, 1971, page 257) and Ruberti (US 2010/0063174).
The rejection over Langheinrich in view of Lister, Saunders and Carr is applied as above.  
With regard to claims 6 and 7, it would have been further obvious to incorporate silver nitrate and or iodide in the gel compositions.
Ruberti teaches a radiopaque substance is added to hydrogel to increase its visibility in procedures performed or evaluated using diagnostic radiology techniques such as fluoroscopy, CT or other x-ray techniques.  Suitable radiopacifer compounds include inorganic or organic compounds containing barium, bismuth, bromine, iodine, iodide, silver, tantalum, thorium, titanium, tungsten, zirconium, and combinations thereof.  Exemplary inorganic radiopacifer compounds include barium sulfate, bismuth oxide, bismuth oxychloride, bismuth subcarbonate, bismuth subnitrate, bismuth trioxide, silver iodide, thorium oxide, titanium oxide, zirconium oxide and mixtures thereof.  Exemplary organic radiopacifer compounds include diatrizoates, such as diatrizoate sodium and diatrizoate meglumine, iodinated organic compounds such as iobenzamic acid, iocarmic acid, iocetamic acid, iodipamide, iodixanol, iohexyl, iopromide, iopamidol, iothalamate, ioversol, ioxaglate, metrizamide and mixtures thereof.  In certain preferred embodiments, the radiopacifier is mixed with the vinyl polymer solution and gellant, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute iodine as a functionally equivalent radiopaque material in the compositions of Langheinrich.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143.  In the instant case, the substituted radiopaque components and their functions were known in the art at the time of the instant invention.  One of ordinary skill in the art could have substituted one known radiopaque component for another, and the results of the substitution would have been predictable, that is a radiopaque gelatin composition for vascular imaging.  Further, one could have readily incorporated silver nitrate with the gelatin composition because Ruberti teaches that it can be used to precipitating radiopaque particles (e.g. iodide) in situ within the hydrogel.
Response to arguments
Applicant argues that as described above in the cited prior art (Hales), potassium iodide does not work well with gelatin and was specifically not included in the pending 
Applicant’s arguments have been fully considered, but are not persuasive.  The comprising language of the instant language does not preclude potassium iodide as a radiopaque opacifying agent, thus the arguments are not commensurate in scope with the claims.  Hales teaches the advantage of pigments, such as visualization of the gelatin composition.  Further, Hales addresses capillary filling, as claimed.  Roberti teaches additional radiopacifying agents.  The specification as filed does not provide data to show the criticality of any additional opacifying agents other than barium.  The rejection is maintained.

Conclusion
No claims are allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618